Citation Nr: 0637216	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-26 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tinnitus, to include based on assignment of a separate rating 
for each ear.

2.  Entitlement to a compensable rating for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1981 through June 2003.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 rating decision from the San Diego, California 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for left ear hearing loss, 
rated noncompensable, and for bilateral tinnitus, rated 10 
percent effective July 1, 2003 (the day following the date of 
his discharge from active duty).

The May 2004 statement of the case (SOC) also addressed 
issues involving the knees, sinusitis/rhinitis, hiatal 
hernia, bowel obstruction, and onychomycosis.  In his July 
2004 VA Form 9 the veteran limited his appeal to the issues 
being addressed.


FINDINGS OF FACT

1.  The veteran's tinnitus is perceived bilaterally.

2.  The 10 percent rating currently in effect is the maximum 
schedular rating for service-connected tinnitus, whether it 
is perceived in one ear or both ears; factors warranting 
extra-schedular consideration are not shown.

3.  It is not shown that at any time during the appeal period 
the veteran had hearing acuity worse than Level I in the left 
ear.


CONCLUSIONS OF LAW

1.  The veteran's service-connected tinnitus is properly 
evaluated as 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.87, Code 6260 
(2006).
2.  A compensable rating for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.85, Tables VI, VIA, VII, 
Diagnostic Code (Code) 6100, 4.86 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

(a) Tinnitus

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159. 
3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In this matter the facts are not in dispute.  Resolution of 
the  appeal is dependent on interpretation of the regulations 
pertaining to disability ratings for tinnitus.  Because there 
is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim, any VCAA 
notice or assistance deficiencies are rendered moot.  See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

(b) Left Ear hearing loss

The statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, statutory notice has served its 
purpose, and its application is no longer required because 
the claim has been substantiated.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Regardless, a May 2004 SOC, 
provided the text of applicable regulations and explained 
what the evidence showed.  The veteran has had full 
opportunity to participate in the adjudicatory process; he is 
exercising his right to appeal the rating assigned/pursue a 
higher disability rating.  He is not prejudiced by any notice 
deficiency that might have occurred earlier.

The veteran's service medical records have been secured.  He 
has not indicated he receives treatment for left ear hearing 
loss; so there are no treatment records to secure.  VA 
examined the veteran (after he filed his claim while still on 
active duty).  He has not identified any pertinent evidence 
that is outstanding.  VA's duty to assist is met.  

Factual Background

The veteran's service separation document shows he served in 
the Navy as a machinist's mate.

On April 2003 official audiometry (while he was still on 
active duty), puretone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
25
10
15
0
LEFT
5
35
30
35
40

The average puretone thresholds were 13 decibels, right ear 
and 35 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in each ear.  The 
diagnoses were constant bilateral tinnitus and mild mid-
frequency sensorineural left ear hearing loss.

In a November 2003 notice of disagreement (NOD) with the 
August 2003 rating decision, the veteran's representative 
requested a separate 10 percent rating for each ear.

In a January 2004 NOD, the veteran asserted his left ear 
hearing loss and tinnitus should be rated 50 percent.  He 
indicated he was not qualified for employment with the Office 
of Homeland Security because of his hearing loss.

In a July 2004 VA Form 9, the veteran again stated that he 
was not eligible for employment with the Office of Homeland 
Security because of his hearing loss and tinnitus.

In an August 2006 statement, the veteran asserted he has 
constant ringing in his ears, and consequently goes to work 
stressed, in a very stressful environment; he stated he has 
to cup his hand against his ear in order to hear people.

Analysis

(a) Tinnitus

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  The code that 
addresses tinnitus (6260) was revised effective June 13, 
2003.

Under the rating criteria in effect prior to June 13, 2003 
(former rating criteria), Code 6260 provided that if the 
tinnitus was shown to be recurrent, a maximum 10 percent 
evaluation was warranted.  It was followed by a note stating 
that a separate evaluation for tinnitus may be combined with 
an evaluation under Codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  38 C.F.R. § 4.87, Code 
6260 (2002).  Under the criteria in effect from June 13, 2003 
(revised rating criteria), recurrent tinnitus warrants a 10 
percent evaluation.  Note (1) following Code 6260 states that 
a separate evaluation for tinnitus may be combined with an 
evaluation under Code 6100, 6200, 6204, or other code, except 
when tinnitus supports an evaluation under one of those 
diagnostic codes.  Note (2) provides that only a single 
evaluation for recurrent tinnitus will be assigned, whether 
the sound is perceived in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Code 6260 (2006).

Historically, in Smith v. Nicholson, 19 Vet. App. 63 (2005), 
the Court reversed a Board decision that found that, under 
pre-June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Code 6260 required that VA 
assign dual 10 percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that could 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Code 6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  As a 
consequence of that holding, on July 10, 2006, the Secretary 
rescinded the stay that had been imposed on all claims 
affected by Smith, to include the claim at hand, and directed 
the Board to resume adjudication of the previously stayed 
claims consistent with VA's longstanding interpretation that 
a single 10 percent rating is the maximum rating available 
under Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.

In view of the foregoing, the Board concludes that the 
version of Code 6260 in effect prior to June 2003 precludes a 
rating in excess of a single 10 percent for tinnitus.  As the 
revised criteria specifically prohibit a schedular rating in 
excess of 10 percent for tinnitus, the veteran's claim for a 
separate 10 percent rating for each ear for his service-
connected tinnitus must be denied under both the former and 
revised versions of the regulation.  As the disposition of 
this claim is based on interpretation of the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Finally, although it was not raised by the veteran or his 
representative, the Board considered whether the case should 
be referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record does not reflect that the tinnitus 
has required hospitalization or that its manifestations are 
greater than those contemplated by the schedular criteria.  
There is no suggestion in the record that the veteran's 
tinnitus results in marked interference with employment.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App.337 (1996).

(b) Left ear hearing loss

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
solely on puretone threshold testing.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I.  § 4.85(f).

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where the rating involves the initial rating assigned with 
the grant of service connection, the entire period is to be 
considered on appeal, and separate ratings may be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Here, as the 
current noncompensable rating assigned for the veteran's left 
ear hearing loss encompasses the greatest level of hearing 
impairment shown at any time during the appeal period, 
"staged ratings" are not warranted.

The record includes official audiometry (in April 2003) 
showing the severity of the veteran's left ear hearing loss 
during the period of time under consideration, i.e., from 
July 1, 2003 to the present, (Level I hearing acuity in the 
left ear).  Under Table VII, such hearing acuity warrants a 
noncompensable rating under Code 6100.  An exceptional 
pattern of hearing impairment (as defined in 38 C.F.R. 
§ 4.86), which would warrant rating under the alternate 
criteria of Table VIA, is not shown.  As there is no official 
audiometry during the appeal period showing hearing acuity 
worse than Level I in the left ear, a compensable rating 
clearly is not warranted.

The veteran argues that his left ear hearing loss warrants a 
compensable rating.  He argues that because he suffers from 
the hearing loss, he was found to be not eligible for 
employment with the Office of Homeland Security.  In that 
regard, it is noteworthy that percentage ratings represent, 
to the extent possible, the average impairment in earning 
capacity resulting from a disability, not impairment with 
respect to a particular occupation..  If impairment greater 
than reflected by the rating assigned is suggested by the 
record, the possibility of referral for extraschedular 
consideration would be indicated.  See 38 C.F.R. § 3.321.  
Here, factors suggesting extraschedular consideration (such 
as marked interference due to, or frequent hospitalization 
for, hearing loss disability) are not shown.  Notably, the 
veteran has indicated (see August 2006 statement) that he is 
employed; he has not reported losing any inordinate amount of 
time from work due to the hearing loss.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against this claim.  Hence, 
it must be denied.  


ORDER

A rating in excess of 10 percent for tinnitus, to include 
based on assignment of a separate compensable rating for each 
ear, is denied.

A compensable rating for left ear hearing loss is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


